Citation Nr: 0118737	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-02 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 for service-
connected post-traumatic stress disorder (PTSD) prior to 
March 10, 2000.

2.  Entitlement to the assignment of a 70 percent evaluation 
for service-connected PTSD from March 10, 2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  The procedural history of this case will be detailed 
below in outline fashion to facilitate ease of understanding.

1.  August 7, 1995:  The veteran requests that his claim for 
service connection for posttraumatic stress disorder be 
reopened.

2.  February 1, 2000:  By rating action of this date service 
connection was established for PTSD and a 30 percent rating 
assigned from August 7, 1995.  (Note:  The veteran does not 
take issue with the effective date of service connection for 
PTSD.  In his substantive appeal, he writes "I am not 
disagreeing with the effective date of my award which is 
August 7, 1995.)  By letter dated February 14, 2000, the 
veteran was notified of this rating action and of his 
appellate rights.  

3.  March 10, 2000:  The veteran wrote the VA as follows:  
"I am requesting to reopen my claim for PTSD.  I am 
submitting a letter from my primary psychiatrist Dr. Wilbur 
sine [sic] stating that I am unable to work due to my PTSD 
from Vietnam."  In the letter, he reported where he was 
treated and requested that evidence be obtained from the 
treating facility and that another VA examination be 
scheduled as his condition had worsened.

4.  June 05, 2000:  By rating action of this date, the 
veteran's PTSD was deemed to be 70 percent disabling from 
March 10, 2000, based on what was characterized as a reopened 
claim of that same date. 

5.  July 20, 2000:  The RO wrote the veteran by letter of 
this date notifying him of the June 5, 2000 rating action and 
of his appellate rights.

6.  August 10 2000:  Letter received from the veteran which 
he characterized as a notice of disagreement to the RO's 
decision of July 20, 2000.  Therein, he took issue with the 
effective date of the 70 percent rating, stating that it 
should go back to the date his original claim was filed.  (As 
noted above, he currently argues that the higher ratings are 
warranted back to August 7, 1995.)

It is apparent that the veteran is not only dissatisfied with 
the 70 percent evaluation, but he is also dissatisfied with 
the 30 percent rating assigned prior to March 10, 2000.  
Giving him every benefit of the doubt, the Board finds the 
August 10, 2000 notice of disagreement may be deemed to be a 
notice of disagreement to the original rating action which 
assigned the 30 percent rating.  That is, it was filed within 
one year of notification of the decision, and it expressed 
dissatisfaction with the rating originally assigned PTSD.  
Accordingly, the issue before the Board is not an earlier 
effective date for the 70 percent evaluation which 
contemplates there being a prior final denial, but instead a 
continuing claim for an increased rating based on an original 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999), 
wherein it indicated that, especially when there is a long 
duration between a claimant's original claim for service 
connection and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  

On VA Form 9, received in January 2001, the veteran appears 
to have raised the issue of entitlement to Survivors' and 
Dependents Educational Assistance under the provisions of 
Chapter 35 of Title 38 U.S.C., based on a permanent total 
disability.  This issue is not inextricably intertwined with 
the issues on appeal and has not been developed for appellate 
review.  Accordingly, the matter is referred to the RO for 
appropriate action.  


REMAND

On VA Form 9, received in January 2001, the veteran indicated 
that he was awarded Social Security disability in March 1995, 
based primarily on his service-connected psychiatric 
disorder.  However, there are no records from the Social 
Security Administration (SSA) in the claims file.  "Part of 
the Secretary's obligation is to review a complete record.  
VA is required to obtain evidence, including decisions by 
administrative law judges from the SSA, and to give that 
evidence appropriate consideration and weight."  Baker v. 
West, 11 Vet. App. 163 (1998).  Accordingly, the 
administrative decision and the medical records relied upon 
to award disability benefits should be obtained and 
associated with the claim folder.  Murincsak v. Derwinski, 2 
Vet. App. 363, 369 (1992).  

While this claim was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change in the regulations requires 
the VA to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation; and, 
if so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  It is noted that the old criteria may be applied for 
the period prior to and after the promulgation of the revised 
regulations.

The "old criteria" provided that PTSD would be evaluated 30 
percent disabling where there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
for PTSD where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, DC 9411 (1996).

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  Id.  
Further, the criteria under DC 9411 for a 100% rating have 
each been found to be an independent basis for granting a 
100% rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In response to the decision in Hood v. Brown, 4 Vet. App. 301 
(1993), the General Counsel of the VA issued a precedent 
opinion interpreting the terms mild, definite, and 
considerable, as applied in 38 C.F.R. § 4.132.  See O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the 
term mild, the criterion for a 10 percent evaluation, was 
defined as "of moderate strength or intensity, and as applied 
to disease, not severe or dangerous."  Definite, the 
criterion for a 30 percent rating, was construed 
quantitatively to mean "distinct, unambiguous, and moderately 
large in degree," and considerable, the criterion for a 50 
percent evaluation, was defined as "rather large in extent or 
degree."  Id.

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (1996).
38 C.F.R. § 4.132, DC 9411 (1996).

Under regulations that took effect during the pendency of 
this claim (the "new" criteria), a 10 percent evaluation may 
be assigned with occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication.  A 30 percent evaluation will be assigned for 
PTSD with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2000).

Consideration must also be given to 38 C.F.R. § 4.16(c) 
(1996).  Although § 4.16(c) was repealed, it is nevertheless 
potentially applicable.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (where law or regulation changes during 
pendency of a case, version most favorable to appellant will 
generally be applied unless change is made prospective only).  
That section provides that if a mental disability is rated as 
70% disabling, and a veteran is precluded from securing or 
following a substantially gainful occupation, then he or she 
will be entitled to a total rating.  See Swan v. Derwinski, 1 
Vet. App. 20 (1990). Roberson v. Principi, No. 00-7009 (Fed. 
Cir. May 29, 2001)  

In addition, consideration should be given to the case of 
Roberson v. Principi, 251 F.3rd 1378 (Fed. Cir. 2001) wherein 
the Federal Circuit rejected VA's argument that, because the 
appellant never specifically requested TDIU in his original 
claim, he cannot be considered to have filed a TDIU claim 
despite his submission of evidence regarding his 
unemployability.  The Federal Circuit held that once a 
veteran submitted evidence of a medical disability and made a 
claim for the highest rating possible, and additionally 
submitted evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and VA must consider a claim for TDIU.  In light of the 
Board's decision, hereinabove, the RO must consider the TDIU 
issue for the period prior to March 10, 2000.  

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefined the obligations of VA with respect to its duty-to-
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
it would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  As the RO has not been afforded the opportunity of 
initially considering the issues under the new act, 
additional development consistent with the new law must be 
undertaken.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  In light of the 
discussion above, and to ensure full compliance with due 
process requirements, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his psychiatric 
problems since August 1995.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.  

3.  The veteran should be asked to 
complete an employment statement 
containing hours worked and wages 
received since 1995.  After obtaining 
written consent from the veteran, the RO 
should contact his former employers and 
obtain copies of any employment medical 
records.  The employers should note the 
beginning and ending dates of any 
employment; time lost from gainful 
employment due to the service-connected 
psychiatric disability, and whether any 
concessions were made to veteran because 
of his psychiatric problems.  The reason 
for his termination should be reported.  
If there is no response from any 
employer, the veteran should be so 
notified and given the opportunity to 
personally attempt to obtain this 
information.  

4.  The RO should also obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.  

5.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected psychiatric disorder since 
August 1995 under the criteria in DSM III 
and IV.  The claims folder must be made 
available to the examiner for review, and 
the examiner should indicate that he or 
she reviewed the file.  All appropriate 
testing should be performed in connection 
with this examination in order to 
evaluate fully the veteran's condition.  
The examiner should provide responses to 
the following:  

a.  A GAF score and an analysis of 
its meaning should be provided since 
August 1995.  (Note: Multiple scores 
may be assigned during the period of 
the claim), and a discussion should 
be included of how the service-
connected psychiatric disorder 
impaired the veteran's social and 
industrial adaptability since August 
1995.  In particular, the effect of 
the PTSD on the veteran's ability to 
pursue gainful employment since 
August 1995 should be discussed.  

b.  The examiner should describe 
his/her findings in detail and 
provide a complete rationale for all 
opinions and conclusions; any 
opinion should be supported by 
reference to specific medical 
records on file.  The examiner 
should be advised that all 
manifestations covered in the rating 
schedules cited above must be 
addressed so that the Board may rate 
the veteran in accordance with the 
specified criteria.  However, the 
examiner must not assign a rating to 
the veteran's disability.  The 
findings should be typed or 
otherwise recorded in a legible 
manner for review purposes.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected psychiatric disorder.  
In addition, the RO should assure that 
the provisions pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000.  The RO's consideration should 
include both the old and the revised 
rating criteria for psychiatric 
disability.  In this regard, it is noted 
that application of the new regulations 
is not appropriate prior to the effective 
date of the regulation change.  In 
addition, the RO should consider the 
provisions of 38 C.F.R. § 4.16(c) (1996).  
Finally, the RO should consider the issue 
of entitlement to individual 
unemployability benefits prior to March 
10, 2000.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examination 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


